Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is sent in response to Applicant’s Communication received on 03/28/2022 for application number 17/344,339. 

Response to Amendments
3.	The Amendment filed 03/28/2022 has been entered. Claim 8 has been amended. Claims 1-22 remain pending in the application. 

4.	Applicant’s amendment to claim 8 has been fully considered and is persuasive. The objection to this claim is respectfully withdrawn.

Response to Arguments
5.	Argument 1, Applicant argues that the interface related to application 510 in Stein corresponds to the "first portion." Applicant submits that the independent claims 1, 12, and 22 recite: "causing a first portion of the display screen to display an application interface associated with the application". Applicant submits that the application 510 is disclosed in Stein to be a third- party application unrelated to social-networking system 160. For example, in Fig. 5C, application 510 is an application relating to travel information and/or content (e.g., TripAdvisor®, Travelocity®, Expedia®, etc.). (Stein, [0071]; Fig. 5A and 5C). Applicant submits that the interface related to application 510 in Stein cannot corresponds to the "first portion" because the interface related to application 510 is related to a third party application (e.g., TripAdvisor®) and not the application associated with the first interactive element 530 (allegedly, the "application icon") which is the Facebook Explore application. 
6.	Responding to Argument 1, Examiner respectfully disagrees and notes that Stein teaches the above argued features; wherein as illustrated in figs. 5A-5C, the Facebook Explore icon element corresponds to the application icon, in which the Facebook Explore icon is being associated with the application 510. Thus, Stein teaches "causing a first portion of the display screen to display an application interface associated with the application (i.e. as shown in fig. 5C, the first portion corresponds to the application interface of the application 510)". It is noted that even though the traveling application and the social networking application are different applications, they can be associated with one another as shown in fig. 5A where the Facebook Explore icon element is embedded within the application interface of the traveling application and the content displayed on the user interface of the traveling application corresponds to an entity associated with an online social network of social-networking system.  As such the teachings read on the above argued features.
7.	Argument 2, Applicant argues that the second interactive element 540 cannot correspond to the "action bar" because it merely includes "the type of information associated with interactive element 530 is opened" (e.g., information on the Aria hotel with respect to your Facebook friends). This further information on Aria Hotel is not "based on the context of the client device." As delineated in the claims, "context of the client device [comprises] an identification of the application, a type associated with the application, or a type of interface including the application icon." This further information on Aria Hotel in second interactive element 540 is not related to the identification of the application, a type associated with the application, or a type of interface including the application icon." Emphasis Added.	
8.	Responding to Argument 2, Examiner respectfully disagrees and notes that Stein teaches the above argued features; wherein as shown in FIG. 5B, a user may select interactive element 530, for example, by pressing and/or tapping a location 532 of interactive element 530. Then, as shown in FIG. 5C, in response to the selection of interactive element 530, an interactive element interface 540 (i.e. corresponds to action bar) corresponding to the type of information associated with interactive element 530 is opened and displayed as a separate window on user interface 500 of application 510. Interactive element interface 540 may display social-networking information associated with content item 520. In this case, the identification of the application corresponds to the social networking application (i.e. Facebook Explore). As such the teachings read on the above argued features.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-2, 6-13, and 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stein et al. (U.S. Patent Application Pub. No. US 20170116339 A1).

	Claim 1: Stein teaches a method comprising: 
causing, by a processor (i.e. processor; para. [0128]), an application icon to be displayed by a display screen of a client device (i.e. FIG. 5A, user interface 500 of application 510 is displayed on client system 130; para. [0071]), the application icon being associated with an application (i.e. fig. 5A, Interactive element 530 may also include social-networking information, such as social-networking information associated with the user interacting with application 510; para. [0072]); 
receiving a selection of the application icon from a user of the client device (i.e. As shown in FIG. 5B, a user may select interactive element 530, for example, by pressing and/or tapping a location 532 of interactive element 530; para. [0072]); 
determining a context of the client device, the context comprising an identification of the application, a type associated with the application, or a type of interface including the application icon (i.e. social-networking system 160 may present for display an interactive element 530 (e.g., fig. 5A, a first interactive element) as part of one or more of content items 520. As an example and not by way of limitation, interactive element 530 (“Explore”) may be included as part of content item 530 corresponding to Aria Sky Suites Hotel in Las Vegas, Nev. Interactive element 530 may also include social-networking information, such as social-networking information associated with the user interacting with application 510; para. [0051, 0072]); 
generating an action bar based on the context of the client device (i.e. as shown in FIG. 5C, in response to the selection of interactive element 530, an interactive element interface 540 (e.g., a second interactive element different from the first interactive element) corresponding to the type of information associated with interactive element 530 is opened and displayed as a separate window on user interface 500 of application 510; para. [0072]); 
causing a first portion of the display screen to display an application interface associated with the application (i.e. as shown in FIG. 5C, user interface 500 of application 510; para. [0072]); and 
causing a second portion to display the action bar that is associated with a messaging system (i.e. as shown in FIG. 5C, in response to the selection of interactive element 530, an interactive element interface 540 (e.g., a second interactive element different from the first interactive element) corresponding to the type of information associated with interactive element 530 is opened and displayed as a separate window on user interface 500 of application 510; para. [0072]).

Claim 2: Stein teaches the method of claim 1. Stein further teaches wherein the identification of the application comprises a name of the application or a logo associated with the application (i.e. fig. 5B, logo associated with the application).	

Claim 6: Stein teaches the method of claim 1. Stein further teaches wherein the type of interface comprises a communication interface or a media content item viewing interface (i.e. as shown in FIG. 5C, in response to the selection of interactive element 530, an interactive element interface 540 (e.g., a second interactive element different from the first interactive element) corresponding to the type of information associated with interactive element 530 is opened and displayed as a separate window on user interface 500 of application 510; para. [0072]).

Claim 7: Stein teaches the method of claim 6. Stein further teaches wherein generating the action bar based on the context of the client device comprises: determining that the type of interface comprises the communication interface; and generating the action bar that comprises a chat selectable icon (i.e. FIGS. 6C and 6D, the user may interact with the interactive element interface 540 (e.g., via selection input 640) to use additional social-networking capabilities (e.g., instant messaging); para. [0073-0075]).

Claim 8: Stein teaches the method of claim 7. Stein further teaches comprising: receiving from the user a selection of the chat selectable icon; and causing the display screen to display the communication interface (i.e. FIGS. 6C and 6D, the user may interact with the interactive element interface 540 (e.g., via selection input 640) to use additional social-networking capabilities (e.g., instant messaging); para. [0073-0075]).

Claim 9: Stein teaches the method of claim 8. Stein further teaches wherein the communication interface is for a communication session between the user of the client device and another user in the messaging system (i.e. FIGS. 6C and 6D, the user may interact with the interactive element interface 540 (e.g., via selection input 640) to use additional social-networking capabilities (e.g., instant messaging); para. [0073-0075]).

Claim 10: Stein teaches the method of claim 6. Stein further teaches wherein generating the action bar based on the context of the client device comprises: determining that the type of interface comprises the media content item viewing interface; and generating the action bar that comprises an item viewing selectable icon (i.e. user communicates posts to social-networking system 160 from a client system 130. Posts may include data such as status updates or other textual data, location information, photos, videos, links, music or other similar data or media. Content may also be added to social-networking system 160 by a third-party through a “communication channel,” such as a newsfeed or stream; para. [0005, 0034]).

Claim 11: Stein teaches the method of claim 10. Stein further teaches comprising: receiving from the user a selection of the item viewing selectable icon; and causing the display screen to display the media content item viewing interface (i.e. user selects (e.g., via selection input 610) a profile picture of a friend of the list of friends in first content section 542, the social-networking information of the selected friend retrieved from the online social network may now be populated into interactive element 540 without exiting the user interface 500 of application 510; para. [0075]).

Claim 12: Stein teaches a non-transitory computer-readable storage medium (i.e. a computer-readable non-transitory storage medium or media; para. [0135]) having stored thereon instructions (i.e. processor 1302 includes hardware for executing instructions, such as those making up a computer program; para. [0129]), when executed by a processor (i.e. processor; para. [0128]), causes the processor to perform operations comprising: 
Causing an application icon to be displayed by a display screen of a client device (i.e. FIG. 5A, user interface 500 of application 510 is displayed on client system 130; para. [0071]), the application icon being associated with an application (i.e. fig. 5A, Interactive element 530 may also include social-networking information, such as social-networking information associated with the user interacting with application 510; para. [0072]); 
receiving a selection of the application icon from a user of the client device (i.e. As shown in FIG. 5B, a user may select interactive element 530, for example, by pressing and/or tapping a location 532 of interactive element 530; para. [0072]); 
determining a context of the client device, the context comprising an identification of the application, a type associated with the application, or a type of interface including the application icon (i.e. social-networking system 160 may present for display an interactive element 530 (e.g., fig. 5A, a first interactive element) as part of one or more of content items 520. As an example and not by way of limitation, interactive element 530 (“Explore”) may be included as part of content item 530 corresponding to Aria Sky Suites Hotel in Las Vegas, Nev. Interactive element 530 may also include social-networking information, such as social-networking information associated with the user interacting with application 510; para. [0051, 0072]); 
generating an action bar based on the context of the client device (i.e. as shown in FIG. 5C, in response to the selection of interactive element 530, an interactive element interface 540 (e.g., a second interactive element different from the first interactive element) corresponding to the type of information associated with interactive element 530 is opened and displayed as a separate window on user interface 500 of application 510; para. [0072]); 
causing a first portion of the display screen to display an application interface associated with the application (i.e. as shown in FIG. 5C, user interface 500 of application 510; para. [0072]); and 
causing a second portion to display the action bar that is associated with a messaging system (i.e. as shown in FIG. 5C, in response to the selection of interactive element 530, an interactive element interface 540 (e.g., a second interactive element different from the first interactive element) corresponding to the type of information associated with interactive element 530 is opened and displayed as a separate window on user interface 500 of application 510; para. [0072]).

Claim 13: Stein teaches the non-transitory computer-readable storage medium of claim 12. Stein further teaches wherein the identification of the application comprises a name of the application or a logo associated with the application (i.e. fig. 5B, logo associated with the application).	

Claim 17: Stein teaches the non-transitory computer-readable storage medium of claim 12. Stein further teaches wherein the type of interface comprises a communication interface or a media content item viewing interface (i.e. as shown in FIG. 5C, in response to the selection of interactive element 530, an interactive element interface 540 (e.g., a second interactive element different from the first interactive element) corresponding to the type of information associated with interactive element 530 is opened and displayed as a separate window on user interface 500 of application 510; para. [0072]).

Claim 18: Stein teaches the non-transitory computer-readable storage medium of claim 17. Stein further teaches wherein generating the action bar based on the context of the client device comprises: determining that the type of interface comprises the communication interface; and generating the action bar that comprises a chat selectable icon (i.e. FIGS. 6C and 6D, the user may interact with the interactive element interface 540 (e.g., via selection input 640) to use additional social-networking capabilities (e.g., instant messaging); para. [0073-0075]).

Claim 19: Stein teaches the non-transitory computer-readable storage medium of claim 18. Stein further teaches comprising: receiving from the user a selection of the chat selectable icon; and causing the display screen to display the communication interface (i.e. FIGS. 6C and 6D, the user may interact with the interactive element interface 540 (e.g., via selection input 640) to use additional social-networking capabilities (e.g., instant messaging); para. [0073-0075]), wherein the communication interface is for a communication session between the user of the client device and another user in the messaging system (i.e. FIGS. 6C and 6D, the user may interact with the interactive element interface 540 (e.g., via selection input 640) to use additional social-networking capabilities (e.g., instant messaging); para. [0073-0075]).

Claim 20: Stein teaches the non-transitory computer-readable storage medium of claim 17. Stein further teaches wherein generating the action bar based on the context of the client device comprises: determining that the type of interface comprises the media content item viewing interface; and generating the action bar that comprises an item viewing selectable icon (i.e. user communicates posts to social-networking system 160 from a client system 130. Posts may include data such as status updates or other textual data, location information, photos, videos, links, music or other similar data or media. Content may also be added to social-networking system 160 by a third-party through a “communication channel,” such as a newsfeed or stream; para. [0005, 0034]).

Claim 21: Stein teaches the non-transitory computer-readable storage medium of claim 20. Stein further teaches comprising: receiving from the user a selection of the item viewing selectable icon; and causing the display screen to display the media content item viewing interface (i.e. user selects (e.g., via selection input 610) a profile picture of a friend of the list of friends in first content section 542, the social-networking information of the selected friend retrieved from the online social network may now be populated into interactive element 540 without exiting the user interface 500 of application 510; para. [0075]).

Claim 22: Stein teaches a system comprising: 
a processor (i.e. processor; para. [0128]); and
a memory (i.e. memory; para. [0128]) having instructions stored thereon, when executed by the processor, causes the system to perform operations (i.e. processor 1302 includes hardware for executing instructions, such as those making up a computer program; para. [0129]) comprising:
causing an application icon to be displayed by a display screen of a client device (i.e. FIG. 5A, user interface 500 of application 510 is displayed on client system 130; para. [0071]), the application icon being associated with an application (i.e. fig. 5A, Interactive element 530 may also include social-networking information, such as social-networking information associated with the user interacting with application 510; para. [0072]); 
receiving a selection of the application icon from a user of the client device (i.e. As shown in FIG. 5B, a user may select interactive element 530, for example, by pressing and/or tapping a location 532 of interactive element 530; para. [0072]); 
determining a context of the client device, the context comprising an identification of the application, a type associated with the application, or a type of interface including the application icon (i.e. social-networking system 160 may present for display an interactive element 530 (e.g., fig. 5A, a first interactive element) as part of one or more of content items 520. As an example and not by way of limitation, interactive element 530 (“Explore”) may be included as part of content item 530 corresponding to Aria Sky Suites Hotel in Las Vegas, Nev. Interactive element 530 may also include social-networking information, such as social-networking information associated with the user interacting with application 510; para. [0051, 0072]); 
generating an action bar based on the context of the client device (i.e. as shown in FIG. 5C, in response to the selection of interactive element 530, an interactive element interface 540 (e.g., a second interactive element different from the first interactive element) corresponding to the type of information associated with interactive element 530 is opened and displayed as a separate window on user interface 500 of application 510; para. [0072]); 
causing a first portion of the display screen to display an application interface associated with the application (i.e. as shown in FIG. 5C, user interface 500 of application 510; para. [0072]); and 
causing a second portion to display the action bar that is associated with a messaging system (i.e. as shown in FIG. 5C, in response to the selection of interactive element 530, an interactive element interface 540 (e.g., a second interactive element different from the first interactive element) corresponding to the type of information associated with interactive element 530 is opened and displayed as a separate window on user interface 500 of application 510; para. [0072]).

Claim Rejections – 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 3-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (U.S. Patent Application Pub. No. US 20170116339 A1) in view of Abecassis et al. (U.S. Patent Application Pub. No. US 20180161681 A1).

Claim 3: Stein teaches the method of claim 2. Stein does not explicitly teach a single player application or a multiplayer application.
	However, Abecassis teaches wherein the type associated with the application comprises a single player application or a multiplayer application (i.e. A primary function of the modes interface screen 101 is to provide access to single player game sessions by means of a single player button 131, and to provide access to multiplayer game sessions by means of a multiplayer button 132; para. [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Stein to include the feature of Abecassis. One would have been motivated to make this modification because it provides an intuitive UI for choosing single player or multiplayer modes.

Claim 4: Stein and Abecassis teach the method of claim 3. Stein further teaches wherein generating the action bar based on the context of the client device comprises: determining that the type associated with the application (e.g., fig. 5A, a first interactive element) as part of one or more of content items 520. As an example and not by way of limitation, interactive element 530 (“Explore”) may be included as part of content item 530 corresponding to Aria Sky Suites Hotel in Las Vegas, Nev. Interactive element 530 may also include social-networking information, such as social-networking information associated with the user interacting with application 510; para. [0051, 0072]); and generating the action bar that comprises the name of the application or the logo associated with the application (i.e. fig. 5B, logo associated with the application).
Stein does not explicitly teach the single player application.
However, Abecassis further teaches the application comprises the single player application (i.e. A primary function of the modes interface screen 101 is to provide access to single player game sessions by means of a single player button 131, and to provide access to multiplayer game sessions by means of a multiplayer button 132; para. [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Stein to include the feature of Abecassis. One would have been motivated to make this modification because it provides an intuitive UI for choosing single player or multiplayer modes.

Claim 14: Stein teaches the non-transitory computer-readable storage medium of claim 13. Stein does not explicitly teach a single player application or a multiplayer application.
	However, Abecassis teaches wherein the type associated with the application comprises a single player application or a multiplayer application (i.e. A primary function of the modes interface screen 101 is to provide access to single player game sessions by means of a single player button 131, and to provide access to multiplayer game sessions by means of a multiplayer button 132; para. [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Stein to include the feature of Abecassis. One would have been motivated to make this modification because it provides an intuitive UI for choosing single player or multiplayer modes.

Claim 15: Stein and Abecassis teach the non-transitory computer-readable storage medium of claim 14. Stein further teaches wherein generating the action bar based on the context of the client device comprises: determining that the type associated with the application (e.g., fig. 5A, a first interactive element) as part of one or more of content items 520. As an example and not by way of limitation, interactive element 530 (“Explore”) may be included as part of content item 530 corresponding to Aria Sky Suites Hotel in Las Vegas, Nev. Interactive element 530 may also include social-networking information, such as social-networking information associated with the user interacting with application 510; para. [0051, 0072]); and generating the action bar that comprises the name of the application or the logo associated with the application (i.e. fig. 5B, logo associated with the application).
Stein does not explicitly teach the single player application.
However, Abecassis further teaches the application comprises the single player application (i.e. A primary function of the modes interface screen 101 is to provide access to single player game sessions by means of a single player button 131, and to provide access to multiplayer game sessions by means of a multiplayer button 132; para. [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Stein to include the feature of Abecassis. One would have been motivated to make this modification because it provides an intuitive UI for choosing single player or multiplayer modes.

13.	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (U.S. Patent Application Pub. No. US 20170116339 A1) in view of Abecassis et al. (U.S. Patent Application Pub. No. US 20180161681 A1) and further in view of Ahmed et al. (U.S. Patent Application Pub. No. US 20150172238 A1).

Claim 5: Stein and Abecassis teach the method of claim 3. Stein does not explicitly teach the multiplayer application; and 37Docket No. 4218.A36US1 (P01569-US1)a text input element that receives text input from the user to be displayed on a communication interface, and a microphone icon that, when activated, causes the microphone of the client device to start recording acoustic signals.
Abecassis further teaches the multiplayer application (i.e. a primary function of the modes interface screen 101 is to provide access to single player game sessions by means of a single player button 131, and to provide access to multiplayer game sessions by means of a multiplayer button 132; para. [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Stein to include the feature of Abecassis. One would have been motivated to make this modification because it provides an intuitive UI for choosing single player or multiplayer modes.
However, Ahmed teaches wherein generating the action bar based on the context of the client device comprises: determining that the type associated with the application; and 37Docket No. 4218.A36US1 (P01569-US1)generating the action bar that comprises a text input element that receives text input from the user to be displayed on a communication interface (i.e. FIG. 14 shows an example text messaging display in accordance with aspects of the present invention. In FIG. 14, messaging application 740 includes keyboard 1410 in order to send a text message to a social connection along with the image; para. [0091]), and a microphone icon that, when activated, causes the microphone of the client device to start recording acoustic signals (i.e. fig. 13, the user has the ability to record voice messages or other types of sound messages by selecting sound icon 1315; para. [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Stein and Abecassis to include the feature of Ahmed. One would have been motivated to make this modification because it provides an intuitive UI for sharing images, games, and/or other types of content with texting or other communication.

Claim 16: Stein and Abecassis teach the non-transitory computer-readable storage medium of claim 14. Stein does not explicitly teach the multiplayer application; and 37Docket No. 4218.A36US1 (P01569-US1)a text input element that receives text input from the user to be displayed on a communication interface, and a microphone icon that, when activated, causes the microphone of the client device to start recording acoustic signals.
Abecassis further teaches the multiplayer application (i.e. a primary function of the modes interface screen 101 is to provide access to single player game sessions by means of a single player button 131, and to provide access to multiplayer game sessions by means of a multiplayer button 132; para. [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Stein to include the feature of Abecassis. One would have been motivated to make this modification because it provides an intuitive UI for choosing single player or multiplayer modes.
However, Ahmed teaches wherein generating the action bar based on the context of the client device comprises: determining that the type associated with the application; and 37Docket No. 4218.A36US1 (P01569-US1)generating the action bar that comprises a text input element that receives text input from the user to be displayed on a communication interface (i.e. FIG. 14 shows an example text messaging display in accordance with aspects of the present invention. In FIG. 14, messaging application 740 includes keyboard 1410 in order to send a text message to a social connection along with the image; para. [0091]), and a microphone icon that, when activated, causes the microphone of the client device to start recording acoustic signals (i.e. fig. 13, the user has the ability to record voice messages or other types of sound messages by selecting sound icon 1315; para. [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Stein and Abecassis to include the feature of Ahmed. One would have been motivated to make this modification because it provides an intuitive UI for sharing images, games, and/or other types of content with texting or other communication.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Lee et al. (Pub. No. US 20170052657 A1), the display method includes the operations of executing a first item, identifying at least one second item associated with the first item, and displaying the at least one second item at a predetermined position on an execution screen of the first item.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN H TRAN/Primary Examiner, Art Unit 2173